DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the Application filed on November 18, 2020. This Application claims priority to Application No. 14/194,334, which was filed on February 28, 2014, and Provisional Application No. 61/770,845, which was filed on February 28, 2013.
Claims 1-20 are pending and are rejected.
The present application, filed before March 16, 2013, is being examined under the pre-AIA  provisions. In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Objections
Claim 5 is objected to because there is no period at the end of the claim. Appropriate correction is required. 
Claim 20 is objected to because its preamble recites “The method of claim 1.” However, claim 1 is a system claim. Claim 20 recites “the payment instrument information,” which has antecedent basis in claim 11 and not claim 1. Therefore, it appears that claim 20 was intended to depend from claim 11 or from a claim that depends from claim 11. For purposes of examination, it was assumed that claim 20 depends from claim 11. Appropriate correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “wherein the point-of-sale terminal selectably contacts the payment instrument.” It’s not clear what is meant by this limitation. For example, it’s not clear whether a message is sent from the point-of-sale terminal to the payment instrument or whether they payment instrument and the point-of-sale terminal make contact. Additionally, it’s not clear what “selectably” means as it is recited in this claim. For example, if the point of sale terminal is making a selection, that would contradict the Specification which states that the payment card can by swiped at the payment terminal. This limitation should be clarified. For purposes of examination, this limitation was interpreted as the payment instrument being swiped at the point-of-sale terminal. 
Claim 10 recites “the server that is accessible to the mobile wallet and the point-of-sale terminal.” Claim 1 recites “a server.” It’s not clear whether the server from claim 10 is the same as the server from claim 1 because claim 10 appears to recite a specific server (that is accessible to the mobile wallet and the point-of-sale terminal.” Therefore, it’s not clear whether “the server” in claim 10 has proper antecedent basis.
Claim 15, which depends from claim 11, recites “a payment terminal” and “the payment terminal.” However, claim 11 recites “a specific merchant terminal” and “the payment terminal.” It is assumed that the antecedent basis for “the payment terminal” in claim 11 is found in “a specific merchant payment terminal.” However, it’s not clear whether the antecedent basis for “the payment terminal” in claim 15 is found in “a payment terminal” in claim 15 or “a specific merchant payment terminal” in claim 11. Therefore, claim 15 and its dependent claims are indefinite. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-10, which recite a system and, therefore, are directed to the statutory class of machine or manufacture. 
Yes, with respect to claims 11-20, which recite a method and, therefore, are directed to the statutory class of process.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A system comprising: 
a. a payment instrument; 
b. a mobile wallet; 
c. a point-of-sale terminal; 
d. a server; and 
e. a communication network, 
wherein the payment instrument is selectably linked to the mobile wallet via the communication network, 
wherein the point-of-sale terminal selectably contacts the payment instrument, and 
wherein the point-of-sale terminal is capable of reading identification information contained in the payment instrument.

2. 	The system of claim 1, wherein the payment instrument is possessed by a consumer.

3. 	The system of claim 1, wherein the payment instrument is assigned to the point-of-sale terminal.

4. 	The system of claim 1, wherein the payment instrument is a payment card with a magnetic stripe that stores the identification information.

5. 	The system of claim 4, wherein the identification information comprises cardholder name, primary account number, expiration date, or a security code

6. 	The system of claim 1, wherein the payment instrument is a contactless payment device that employs near field communications or Bluetooth™.

7. 	The system of claim 3, wherein the payment instrument comprises an identification code selected from the group consisting of a bar code, a two-dimensional QR code, and a unique identification number, each of which associates the payment card with the specific merchant and the specific point-of-sale terminal to which it is assigned.

8. 	The system of claim 1, wherein the mobile wallet is associated with one or more payment sources.

9. 	The system of claim 1, wherein the mobile wallet is a computing device capable of accessing an authorization host in communication with the communication network.

10. 	The system of claim 9, wherein the authorization host is located on the server that is accessible to the mobile wallet and the point-of-sale terminal.

11. 	A method for facilitating payment processing, the method comprising the steps of: 
a. associating one or more payment sources with an electronic mobile wallet, wherein the electronic mobile wallet is capable of accessing a server through a communication network; 
b. initiating a payment transaction by selecting a payment source from the electronic mobile wallet; 
c. entering into the electronic mobile wallet an identification code associated with a payment instrument; 
d. authorizing the payment transaction by selecting an amount of payment and a specific merchant payment terminal; 
e. forming a link between the payment instrument and the electronic mobile wallet via the server through the communication network; 
f. contacting the payment instrument to the payment terminal; 
g. transferring payment instrument information from the payment instrument to the payment terminal; 
h. completing the payment transaction; and 
i. removing the link between the payment instrument and the electronic mobile wallet.

12. 	The method of claim 11, wherein the payment instrument is a card and the identification code is encoded or linked to a bar code or a QR code on the card.

13. 	The method of claim 11, wherein the electronic mobile wallet is located on a smart phone or a wearable device.

14. 	The method of claim 11, wherein the payment terminal is a cash register.

15. The method of claim 11, 
wherein the step of authorizing the payment transaction comprises requesting, via a user interface on the mobile wallet, authorization information from a user, wherein the authorization information comprises information indicative of whether the user intends to complete a payment transaction at a payment terminal that is not otherwise provisioned to accept mobile payments; 
receiving, via the user interface, the authorization information from the user; and 
receiving a transaction information, wherein the transaction information is indicative of the payment transaction being initiated at the payment terminal;

16. 	The method claim 11, wherein the step of completing the payment transaction comprises initiating a withdrawal of a payment transaction amount from payment source.

17. 	The method of claim 15, wherein the authorization information is selected from one or more of the following: a password, a payment instrument identification code, and a payment transaction amount.

18. 	The method of claim 12, wherein the step of contacting the payment instrument to the payment terminal comprises swiping a magnetic stripe on the card through a magnetic stripe reader on the payment terminal.

19. 	The method of claim 15, wherein the transaction information is selected from one or more of the following: the payment instrument information, a payment transaction timestamp, and a payment transaction amount.

20. 	The method of claim 1, wherein the payment instrument information is selected from one or more of the following: account holder or user name, primary account number, a payment instrument identification code, expiration date, and a security code.


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to method and system for making a payment. This type of method of organizing human activity is similar to a fundamental economic practice, a commercial interaction such as sales activities or behaviors and business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, limitations that include the communicating of information are insignificant extra-solution activity, and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept.). Therefore, the claims do not provide an inventive concept. Additionally, communicating data is insignificant extra-solution activity and well understood, routine, and conventional. See MPEP 2106.05(d) and (g); see also, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mullen et al., U.S. Patent Application Publication No. 2012/0290449 A1 and Hanson et al., U.S. Patent Application Publication No. 2012/0330788 A1.

Claim 1:
Mullen teaches: 
a. a payment instrument (see at least Mullen, Figure 3, item 304).
b. a mobile wallet (see at least Mullen, Figure 3, item 302).
c. a point-of-sale terminal (see at least Mullen, Figure 1, item 228).
d. a server (see at least Mullen, Figure 2, item 216).
e. a communication network  (see at least Mullen, Figure 3 (connection between mobile wallet and card); paragraph 0083).
wherein the payment instrument is selectably linked to the mobile wallet via the communication network (see at least Mullen, paragraph 0083 (“Mobile wallet 302 and payment card 304 may each include a contactless communication device (e.g., RFID) that may communicate via a contactless communication channel that may be formed between mobile wallet 302 and payment card 304 after coming into proximity to one another. Payment card 304 may, for example, be tapped onto display 308 of mobile wallet 302 to establish a proximity relationship that forms a communication channel between payment card 304 and mobile wallet 302. As per another example, payment card 304 may be brought within a proximity distance (e.g., up to two inches) of mobile wallet 302 to establish a contactless communication channel between mobile wallet 302 and payment card 304.”)).
wherein the point-of-sale terminal is capable of reading identification information contained in the payment instrument (see at least Mullen, Figure 15; paragraphs 0126-0127 (Payment information associated with a payment card is sent to the merchant terminal.)).
Mullen does not explicitly teach, however, Hanson teaches:
wherein the point-of-sale terminal selectably contacts the payment instrument (see at least Hanson, paragraph 0014 (“This disclosure provides techniques and systems to enhance security, privacy, and convenience when using electronic payment types such as credit cards, debit cards, gift cards, or other types of electronic payments. When making a payment with an electronic payment type, a user may provide additional verification of ownership through communications with the user's mobile computing device (e.g., mobile phone, tablet computer, etc.). For example, the user may enter or swipe her credit card at a retailer's store (in person or online).”)).
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate Hanson’s method of swiping a credit card at a merchant with Mullen’s mobile electronic wallet. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing additional security to the transaction. In Hanson, the security of a transaction is increased by using a mobile application on a mobile device to approve and authorize a transaction and having the user swipe a payment card at a retailer’s store. This additional level of security would make the transaction of Mullen more secure. 

Claim 2:
Mullen further teaches: 
wherein the payment instrument is possessed by a consumer (see at least Mullen, Figure 3 (“Jeffrey D. Mullen); paragraph 003 (user)).

Claim 3:
Mullen further teaches: 
wherein the payment instrument is assigned to the point-of-sale terminal (see at least Mullen, Figure 13; Figure 14 (The selected card is used for the merchant)).

Claim 4:
Mullen further teaches: 
wherein the payment instrument is a payment card with a magnetic stripe that stores the identification information (see at least Mullen, paragraph 0089 (The payment card number is stored on the magnetic stripe of the card.)).

Claim 5:
Mullen further teaches: 
wherein the identification information comprises cardholder name, primary account number, expiration date, or a security code (see at least Mullen, paragraph 0089 (The payment card number is stored on the magnetic stripe of the card.)).

Claim 6:
Mullen further teaches: 
wherein the payment instrument is a contactless payment device that employs near field communications or Bluetooth™ (see at least Mullen, paragraph 0068).

Claim 7:
Mullen further teaches: 
wherein the payment instrument comprises an identification code selected from the group consisting of a bar code, a two-dimensional QR code, and a unique identification number, each of which associates the payment card with the specific merchant and the specific point-of-sale terminal to which it is assigned (see at least Mullen, Figure 3 (payment card number)).

Claim 8:
Mullen further teaches: 
wherein the mobile wallet is associated with one or more payment sources (see at least Mullen, Figure 10; Figure 11).

Claim 9:
Mullen further teaches: 
wherein the mobile wallet is a computing device capable of accessing an authorization host in communication with the communication network (see at least Mullen, Paragraph 0079 (“Payment server 216 may, for example, contact issuer 220 via a network (e.g., payment network 214) with payment information received from mobile wallet 202 for authorization of a purchase.”); Paragraph 0082 (“Mobile wallet 302 may, for example, be a laptop computer, a PDA, a mobile telephonic device (e.g., a smartphone), an MP3 player, a GPS, or any other mobile device.”)).

Claim 10:
Mullen further teaches: 
wherein the authorization host is located on the server that is accessible to the mobile wallet and the point-of-sale terminal (see at least Mullen, Figure 2 (the Issuer server, merchant terminal, payment server, and mobile wallet are connected via the payment network.); Paragraph 0079 (“Payment server 216 may, for example, contact issuer 220 via a network (e.g., payment network 214) with payment information received from mobile wallet 202 for authorization of a purchase.”)).

Claim 11:
Mullen teaches: 
a. associating one or more payment sources with an electronic mobile wallet, (see at least Mullen, Figure 10; Figure 11).
wherein the electronic mobile wallet is capable of accessing a server through a communication network (see at least Mullen, Figure 2 (The mobile wallet is connected to the issuer server and the payment server via the payment network.); paragraph 0100 (The mobile device can access a virtual card from a remote server.)).
b. initiating a payment transaction by selecting a payment source from the electronic mobile wallet (see at least Mullen, Figure 13; Figure 14 (The selected card is used for the merchant)).
c. entering into the electronic mobile wallet an identification code associated with a payment instrument (see at least Mullen, Figure 3; Figure 4 (Payment card information including the card number are received by the mobile wallet.)).
d. authorizing the payment transaction by selecting an amount of payment and a specific merchant payment terminal (see at least Mullen, Figure 15, item 1508; Figure 16).
e. forming a link between the payment instrument and the electronic mobile wallet via the server through the communication network (see at least Mullen, paragraph 0100 (The mobile device can access a virtual card from a remote server.)).
g. transferring payment instrument information from the payment instrument to the payment terminal (see at least Mullen, Figure 15; paragraphs 0126-0127 (Payment information associated with a payment card is sent to the merchant terminal.)).
h. completing the payment transaction (see at least Mullen, Figure 15; paragraph 0129 (transaction is completed)).
i. removing the link between the payment instrument and the electronic mobile wallet (see at least Mullen, Figure 3 and associated text (When the payment card and mobile wallet are no longer in proximity to each other, the communication link will be removed.)).
Mullen does not explicitly teach, however, Hanson teaches:
f. contacting the payment instrument to the payment terminal (see at least Hanson, paragraph 0014 (“This disclosure provides techniques and systems to enhance security, privacy, and convenience when using electronic payment types such as credit cards, debit cards, gift cards, or other types of electronic payments. When making a payment with an electronic payment type, a user may provide additional verification of ownership through communications with the user's mobile computing device (e.g., mobile phone, tablet computer, etc.). For example, the user may enter or swipe her credit card at a retailer's store (in person or online).”)).
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate Hanson’s method of swiping a credit card at a merchant with Mullen’s mobile electronic wallet. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing additional security to the transaction. In Hanson, the security of a transaction is increased by using a mobile application on a mobile device to approve and authorize a transaction and having the user swipe a payment card at a retailer’s store. This additional level of security would make the transaction of Mullen more secure. 

Claim 12:
Mullen further teaches: 
wherein the payment instrument is a card and the identification code is encoded or linked to a bar code or a QR code on the card (see at least Mullen, paragraph 0089 (The payment card number is stored on the magnetic stripe of the card.)).

Claim 13:
Mullen further teaches: 
wherein the electronic mobile wallet is located on a smart phone or a wearable device (see at least Mullen, Paragraph 0082 (“Mobile wallet 302 may, for example, be a laptop computer, a PDA, a mobile telephonic device (e.g., a smartphone), an MP3 player, a GPS, or any other mobile device.”)).

Claim 14:
Mullen further teaches: 
wherein the payment terminal is a cash register (see at least Mullen, paragraph 0017 (An example of the merchant terminal is a terminal at a Walmart store.)).

Claim 15:
Mullen further teaches: 
wherein the step of authorizing the payment transaction comprises requesting, via a user interface on the mobile wallet, authorization information from a user, wherein the authorization information comprises information indicative of whether the user intends to complete a payment transaction at a payment terminal that is not otherwise provisioned to accept mobile payments; receiving, via the user interface, the authorization information from the user; and (see at least Mullen, Figure 15, item 1508; Figure 16).
receiving a transaction information, wherein the transaction information is indicative of the payment transaction being initiated at the payment terminal (see at least Mullen, Figure 15, item 1508; Figure 16; Figure 17 (receipt)).

Claim 16:
Mullen further teaches: 
wherein the step of completing the payment transaction comprises initiating a withdrawal of a payment transaction amount from payment source (see at least Mullen, paragraph 0071 (debit); paragraph 0129 (transaction is completed); paragraph 0147).

Claim 17:
Mullen further teaches: 
wherein the authorization information is selected from one or more of the following: a password, a payment instrument identification code, and a payment transaction amount  (see at least Mullen, Figure 15; paragraphs 0126-0127 (A user selects a virtual payment account to use to complete the payment.)).

Claim 18:
Mullen does not explicitly teach, however, Hanson teaches:
wherein the step of contacting the payment instrument to the payment terminal comprises swiping a magnetic stripe on the card through a magnetic stripe reader on the payment terminal (see at least Hanson, paragraph 0014 (“This disclosure provides techniques and systems to enhance security, privacy, and convenience when using electronic payment types such as credit cards, debit cards, gift cards, or other types of electronic payments. When making a payment with an electronic payment type, a user may provide additional verification of ownership through communications with the user's mobile computing device (e.g., mobile phone, tablet computer, etc.). For example, the user may enter or swipe her credit card at a retailer's store (in person or online).”)).
It would have been prima facie obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate Hanson’s method of swiping a credit card at a merchant with Mullen’s mobile electronic wallet. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing additional security to the transaction. In Hanson, the security of a transaction is increased by using a mobile application on a mobile device to approve and authorize a transaction and having the user swipe a payment card at a retailer’s store. This additional level of security would make the transaction of Mullen more secure. 

Claim 19:
Mullen further teaches: 
wherein the transaction information is selected from one or more of the following: the payment instrument information, a payment transaction timestamp, and a payment transaction amount (see at least Mullen, Figure 15, item 1508; Figure 16; Figure 17 (receipt)).

Claim 20:
Mullen further teaches: 
wherein the payment instrument information is selected from one or more of the following: account holder or user name, primary account number, a payment instrument identification code, expiration date, and a security code (see at least Mullen, paragraph 0121 (Payment information such as payment account number and expiration date is communicated to the merchant terminal.)).



Other Relevant Prior Art
Horwitz, Lauren. “digital wallet,” https://www.techtarget.com/whatis/definition/digital-wallet (June 2, 2011). This reference describes a digital wallet. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698